Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Interview
On 8/5/22 the examiner and Aminian, Ashkan conducted an interview with regards to this application, the nature of which was recorded in the attached interview summary. The examiner will reiterate here that based on the understanding of minimal claim amendments and with the disqualification of 16524646/20210035779 as a reference this application could be placed in condition for allowance. As such it was agreed that a general assertation of rejecting the claims over the prior art, with the according indication for how each rejection may be overcome, was sufficient for the applicant to indicate what response is needed in the clearest manner at this time. The examiner would like to highlight that this is not meant to convey an understanding that broad assertions of rejection are generally acceptable, nor that the applicant has in any way waived their right to a detailed analysis of the prior art, but rather that given that all matters of rejection can be rendered moot in the manner agreed upon nor further discussion/detail is useful at this juncture.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biloiu US 20210035779 A1 in view of OFFICIAL NOTICE.

Regarding Claim(s) 1-20, Biloiu in view of the prior art generally discloses the claimed subject matter in a manner readily understandable to a person of ordinary skill in the art. Where the claims depart from Biloiu they do so in a manner a person of ordinary skill in the art would consider as obvious. Biloiu can be disqualified as prior art by the applicants, in which case rendering this rejection as moot. 


Claim(s) 1,3-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biloiu* US 20160071693 A1 in view of OFFICIAL NOTICE.

Regarding Claim(s) 1,3-13,15-20, Biloiu* in view of the prior art generally discloses the claimed subject matter in a manner readily understandable to a person of ordinary skill in the art. Where the claims depart from Biloiu* they do so in a manner a person of ordinary skill in the art would consider as obvious. However, the prior art fails to disclose or make obvious the subject matter of claims 2 or 14. By incorporating the subject matter of claim 2 into claim 1, and making similar amendments to claims 15,18, this rejection can be overcome in its entirety. 

Allowable Subject Matter
By disqualifying Biloiu US 20210035779 A1 as prior art, and by incorporating the subject matter of claim 2 into claim 1, and making similar amendments to claims 15,18, the applicant can overcome all rejections of the claims and place the application in condition for allowance. 

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881